 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID FLORENCE,                                     Case No.: 3:19-cv-0446-CAB-KSC
     CDCR #H-42260,
12
                                        Plaintiff,       ORDER DISMISSING FIRST
13                                                       AMENDED COMPLAINT FOR
                         vs.                             FAILING TO STATE A CLAIM
14
                                                         PURSUANT TO 28 U.S.C. § 1915(e)(2)
15                                                       AND § 1915A(b)
     A. BENROSTROL, et al.
16
                                    Defendants.
17
18
19
20
21
22         I.     Procedural History
23         On March 6, 2019, Plaintiff, David Florence, an inmate currently incarcerated at
24   North Kern State Prison (“NKSP”) located in Delano, California filed a civil rights
25   Complaint pursuant to 42 U.S.C. § 1983 (ECF No. 1). In addition, Plaintiff filed a
26   certified copy of his inmate trust account statement which the Court liberally construed as
27   a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF
28   No. 2).

                                                     1
                                                                             3:19-cv-0446-CAB-KSC
 1         On April 22, 2019, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
 2   sua sponte DISMISSED his entire Complaint for failing to state a claim upon which relief
 3   may be granted pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (ECF No. 3.) In
 4   addition, the Court found that Plaintiff’s Complaint, which was nearly one hundred and
 5   fifty (15) pages and named forty-five (45) defendants violated Rule 8 of the Federal
 6   Rules of Civil Procedure. (Id. at 4-5.) Plaintiff was granted leave to file an amended
 7   pleading in order to correct the deficiencies of pleading identified in the Court’s Order.
 8   (Id. at 9.) On June 18, 2019, Plaintiff filed his First Amended Complaint (“FAC”).
 9   (ECF No. 5.)
10         II.    Sua Sponte Screening per 28 U.S.C. § 1915(e)(2) & § 1915A
11         As the Court previously informed Plaintiff, because he is a prisoner and is
12   proceeding IFP, his FAC requires a pre-Answer screening pursuant to 28 U.S.C.
13   § 1915(e)(2) and § 1915A(b). Under these statutes, the Court must sua sponte dismiss a
14   prisoner’s IFP complaint, or any portion of it, which is frivolous, malicious, fails to state
15   a claim, or seeks damages from defendants who are immune. See Lopez v. Smith, 203
16   F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2));
17   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. §
18   1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
19   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
20   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
21   680, 681 (7th Cir. 2012)).
22         “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
25   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
26   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
27   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
28   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,

                                                   2
                                                                                3:19-cv-0446-CAB-KSC
 1   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 2   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 3         A.     42 U.S.C. § 1983
 4         Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
 5   privileges, or immunities secured by the Constitution and laws” of the United States.
 6   Wyatt v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must
 7   allege two essential elements: (1) that a right secured by the Constitution or laws of the
 8   United States was violated, and (2) that the alleged violation was committed by a person
 9   acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of
10   Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).
11         B.     Statute of Limitations
12         All of the claims contained in Plaintiff’s FAC, like his original Complaint, are
13   allegations of constitutional violations arising from the time he was housed at the Richard
14   J. Donovan Correctional Facility (“RJD”) in 2013 and 2014. (See FAC at 1, 3-24.) As
15   the Court previously informed Plaintiff, “[a] claim may be dismissed [for failing to state a
16   claim] on the ground that it is barred by the applicable statute of limitations only when
17   ‘the running of the statute is apparent on the face of the complaint.’” (ECF No. 3 at 5
18   citing Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th
19   Cir. 2010) (quoting Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006)).
20   “‘A complaint cannot be dismissed unless it appears beyond doubt that the plaintiff can
21   prove no set of facts that would establish the timeliness of the claim.’” Id. (quoting
22   Supermail Cargo, Inc. v. U.S., 68 F.3d 1204, 1206 (9th Cir. 1995)); see also Cervantes v.
23   City of San Diego, 5 F.3d 1273, 1276-77 (9th Cir. 1993) (where the running of the statute
24   of limitations is apparent on the face of a complaint, dismissal for failure to state a claim
25   is proper, so long as Plaintiff is provided an opportunity to amend in order to allege facts
26   which, if proved, might support tolling); see also Tahoe-Sierra Pres. Council, Inc. v.
27   Tahoe Reg’l Planning Agency, 216 F.3d 764, 788 (9th Cir. 2000) (court may raise the
28   defense of statute of limitations sua sponte), overruled on other grounds by Gonzalez v.

                                                    3
                                                                                 3:19-cv-0446-CAB-KSC
 1   Arizona, 677 F.3d 383, 389 (9th Cir. 2011) (en banc); Hughes v. Lott, 350 F.3d 1157,
 2   1163 (11th Cir. 2003) (upholding sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)
 3   of prisoner’s time-barred complaint).
 4          Because section 1983 contains no specific statute of limitation, federal courts apply
 5   the forum state’s statute of limitations for personal injury actions. Jones v. Blanas, 393
 6   F.3d 918, 927 (9th Cir. 2004); Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004);
 7   Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999). Before 2003, California’s statute of
 8   limitations was one year. Jones, 393 F.3d at 927. Effective January 1, 2003, the
 9   limitations period was extended to two. Id. (citing CAL. CIV. PROC. CODE § 335.1). The
10   law of the forum state also governs tolling. Wallace v. Kato, 549 U.S. 384, 394 (2007)
11   (citing Hardin v. Straub, 490 U.S. 536, 538-39 (1989)); Jones, 393 F.3d at 927 (noting
12   that in actions where the federal court borrows the state statute of limitation, the federal
13   court also borrows all applicable provisions for tolling the limitations period found in
14   state law).
15          Under California law, the statute of limitations for prisoners serving less than a life
16   sentence is tolled for two years. CAL. CIV. PROC. CODE § 352.1(a)1; Johnson v.
17   California, 207 F.3d 650, 654 (9th Cir. 2000), overruled on other grounds, 543 U.S. 499
18   (2005). Accordingly, the effective statute of limitations for most California prisoners is
19   three years for claims accruing before January 1, 2003 (one year limitations period plus
20   two year statutory tolling), and four years for claims accruing thereafter (two year
21   limitations period plus two years statutory tolling). In addition, the limitations period for
22   prisoners is tolled while the “prisoner completes the mandatory exhaustion process.”
23   Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005).
24
25
26
     1
      It appears that Plaintiff is unlikely to be entitled to the two extra years of tolling as he is currently
27   service a sentence of life without the possibility of parole. See CDCR Inmate Locator, Public Inmate
     Locator System, https://inmatelocator.cdcr.ca.gov/Details.aspx?ID=H42260 (website last visited July 8,
28   2019.)

                                                          4
                                                                                          3:19-cv-0446-CAB-KSC
 1         Unlike the length of the limitations period, however, “the accrual date of a § 1983
 2   cause of action is a question of federal law that is not resolved by reference to state law.”
 3   Wallace, 549 U.S. at 388; Hardin, 490 U.S. at 543-44 (federal law governs when a
 4   § 1983 cause of action accrues). “Under the traditional rule of accrual ... the tort cause of
 5   action accrues, and the statute of limitation begins to run, when the wrongful act or
 6   omission results in damages.” Wallace, 549 U.S. at 391. Put another way, “[u]nder
 7   federal law, a claim accrues when the plaintiff knows or has reason to know of the injury
 8   which is the basis of the action.” Maldonado, 370 F.3d at 955; TwoRivers v. Lewis, 174
 9   F.3d 987, 991 (9th Cir. 1999).
10         Here, Plaintiff’s claims accrued in 2013 and 2014. See FAC at 1 3-24. However,
11   because Plaintiff is serving a life sentence, he is not entitled to an additional two (2) years
12   of statutory tolling pursuant to CAL. CIV. PROC. CODE § 352.1(a). Johnson, 207 F.3d at
13   654; see also Jones, 393 F.3d at 928 n.5 (noting that “California courts have read out if
14   the statute the qualification that the period of incarceration must be ‘for a term less than
15   for life’ in order for a prisoner to qualify for tolling.”). Consequently, based on the face
16   of Plaintiff’s own pleading, it is clear Plaintiff’s claims fall far outside California’s two-
17   year statute of limitations.
18         Finally, Plaintiff’s claims could be considered timely if, in his FAC, he alleges
19   facts sufficient to show the limitations period may be equitably tolled. See Cervantes, 5
20   F.3d at 1276-77. Generally, federal courts also apply the forum state’s law regarding
21   equitable tolling. Fink, 192 F.3d at 914; Bacon v. City of Los Angeles, 843 F.2d 372, 374
22   (9th Cir.1988). Under California law, however, Plaintiff must meet three conditions to
23   equitably toll the statute of limitations: (1) he must have diligently pursued his claim; (2)
24   his situation must be the product of forces beyond his control; and (3) Defendants must
25   not be prejudiced by the application of equitable tolling. See Hull v. Central Pathology
26   Serv. Med. Clinic, 28 Cal. App. 4th 1328, 1335 (Cal. Ct. App. 1994); Addison v. State of
27   California, 21 Cal.3d 313, 316-17 (Cal. 1978); Fink, 192 F.3d at 916.
28

                                                    5
                                                                                 3:19-cv-0446-CAB-KSC
 1          As currently pleaded, however, the Court finds Plaintiff has failed to plead any
 2   facts which, if proved, would support any plausible claim for equitable tolling. See
 3   Cervantes, 5 F.3d at 1277; Iqbal, 556 U.S. at 679; Hinton v. Pac. Enters., 5 F.3d 391, 395
 4   (9th Cir. 1993) (plaintiff carries the burden to plead facts which would give rise to
 5   equitable tolling); see also Kleinhammer v. City of Paso Robles, 385 Fed. Appx. 642, 643
 6   (9th Cir. 2010).
 7          Accordingly, the Court finds the running of the statute of limitations is apparent on
 8   the face of Plaintiff’s FAC, and therefore he has failed to state a claim upon which
 9   section 1983 relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); § 1915A(b)(1).
10          C.    Leave to Amend
11          Because Plaintiff has already been provided a short and plain statement of his
12   pleading deficiencies, as well as an opportunity to amend those claims to no avail, the
13   Court finds granting further leave to amend would be futile. See Gonzalez v. Planned
14   Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment can, by itself,
15   justify the denial of ... leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d 815, 845
16   (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.
17   2009) (“[W]here the plaintiff has previously been granted leave to amend and has
18   subsequently failed to add the requisite particularity to its claims, [t]he district court’s
19   discretion to deny leave to amend is particularly broad.” (internal quotation marks
20   omitted) (second alteration in original)).
21   III.   Conclusion and Order
22          For the reasons discussed, the Court:
23          1)     DISMISSES this civil action without further leave to amend for failure to
24   state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C.
25   § 1915(e)(2)(B)(ii) and § 1915A(b)(1);
26          2)    CERTIFIES that an IFP appeal would not be taken in good faith pursuant
27   to 28 U.S.C. § 1915(a)(3), and
28

                                                    6
                                                                                  3:19-cv-0446-CAB-KSC
 1          3)     DIRECTS the Clerk of Court to enter a final judgment of dismissal and
 2   close the file.
 3          IT IS SO ORDERED.
 4
 5   Dated: July 12, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                           3:19-cv-0446-CAB-KSC
